Russell, C. J.,
concurring specially. I concur in the judgment and in all of the rulings in the several divisions of the opinion and headnotes, except that in my opinion the practical exclusion from the consideration of the jury of the effect of the evidence of alibi to engender a reasonable doubt, even if it were not sustained as required by law to the reasonable satisfaction of the jury, would also have required the grant of a new trial. Also the exception contained in the seventh ground, with reference to the method of presenting the law of the defendant’s statement to the jury, is, in my opinion, sustained upon every assignment of error presented thereto; and the court should have charged as set out in the eighth division of the opinion, with relation to the proper consideration of the circumstantial evidence in this case.